
	
		III
		Calendar No. 35
		112th CONGRESS
		1st Session
		S. RES. 128
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2011
			Mr. Akaka (for himself,
			 Ms. Collins, Mr. Lieberman, Mr.
			 Levin, Mr. Carper,
			 Mr. Lautenberg, and
			 Mr. Coons) submitted the following
			 resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			April 14, 2011
			Reported by Mr.
			 Lieberman, without amendment
		
		RESOLUTION
		Expressing the sense of the Senate that
		  public servants should be commended for their dedication and continued service
		  to the Nation during Public Service Recognition Week, May 1 through 7,
		  2011.
	
	
		Whereas Public Service Recognition Week provides an
			 opportunity to recognize and promote the important contributions of public
			 servants and honor the diverse men and women who meet the needs of the Nation
			 through work at all levels of government;
		Whereas millions of individuals work in government service
			 in every city, county, and State across America and in hundreds of cities
			 abroad;
		Whereas public service is a noble calling involving a
			 variety of challenging and rewarding professions;
		Whereas Federal, State, and local governments are
			 responsive, innovative, and effective because of the outstanding work of public
			 servants;
		Whereas the United States of America is a great and
			 prosperous Nation, and public service employees contribute significantly to
			 that greatness and prosperity;
		Whereas the Nation benefits daily from the knowledge and
			 skills of these highly trained individuals;
		Whereas public servants—
			(1)defend our
			 freedom and advance United States interests around the world;
			(2)provide vital
			 strategic support functions to our military and serve in the National Guard and
			 Reserves;
			(3)fight crime and
			 fires;
			(4)ensure equal
			 access to secure, efficient, and affordable mail service;
			(5)deliver Social
			 Security and Medicare benefits;
			(6)fight disease and
			 promote better health;
			(7)protect the
			 environment and the Nation’s parks;
			(8)enforce laws
			 guaranteeing equal employment opportunity and healthy working
			 conditions;
			(9)defend and secure
			 critical infrastructure;
			(10)help the Nation
			 recover from natural disasters and terrorist attacks;
			(11)teach and work
			 in our schools and libraries;
			(12)develop new
			 technologies and explore the earth, moon, and space to help improve our
			 understanding of how our world changes;
			(13)improve and
			 secure our transportation systems;
			(14)promote economic
			 growth; and
			(15)assist our
			 Nation’s veterans;
			Whereas members of the uniformed services and civilian
			 employees at all levels of government make significant contributions to the
			 general welfare of the United States, and are on the front lines in the fight
			 against terrorism and in maintaining homeland security;
		Whereas public servants work in a professional manner to
			 build relationships with other countries and cultures in order to better
			 represent America’s interests and promote American ideals;
		Whereas public servants alert Congress and the public to
			 government waste, fraud, abuse, and dangers to public health;
		Whereas the men and women serving in the Armed Forces of
			 the United States, as well as those skilled trade and craft Federal employees
			 who provide support to their efforts, are committed to doing their jobs
			 regardless of the circumstances, and contribute greatly to the security of the
			 Nation and the world;
		Whereas public servants have bravely fought in armed
			 conflict in defense of this Nation and its ideals and deserve the care and
			 benefits they have earned through their honorable service;
		Whereas government workers have much to offer, as
			 demonstrated by their expertise and innovative ideas, and serve as examples by
			 passing on institutional knowledge to train the next generation of public
			 servants;
		Whereas May 1 through 7, 2011, has been designated Public
			 Service Recognition Week to honor America’s Federal, State, and local
			 government employees; and
		Whereas Public Service Recognition Week is celebrating its
			 27th anniversary: Now, therefore, be it
		
	
		That the Senate—
			(1)commends public
			 servants for their outstanding contributions to this great Nation during Public
			 Service Recognition Week and throughout the year;
			(2)salutes
			 government employees for their unyielding dedication and spirit for public
			 service;
			(3)honors those
			 government employees who have given their lives in service to their
			 country;
			(4)calls upon a new
			 generation to consider a career in public service as an honorable profession;
			 and
			(5)encourages
			 efforts to promote public service careers at all levels of government.
			
	
		April 14, 2011
		Reported without amendment
	
